DETAILED ACTION

	This Office action is in response to applicant’s election filed on 28 April 2021.

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2.	Applicant's election with traverse of group I, claims 1-13, in the reply filed on 28 April 2021 is acknowledged.  The traversal is on the grounds that the search of both inventions would not be burdensome.  This is not found persuasive because search burden for examining both inventions, in view of their different classification, was established in the restriction requirement mailed to applicant on 08 March 2021.
The requirement is still deemed proper and is therefore made FINAL.

3.	Claims 9-13 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-20, directed to the process of making an allowable product, have been fully examined for patentability under 37 CFR 1.104.  
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08 March 2021 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


s 1, 3, 5-8 are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by Kojima et al. (US 2019/0148543 A1).
	Referring to Fig. 1 and paragraphs [0023] to [0040], Kojima et al. disclose a semiconductor device (a p-channel LDMOS) that includes a semiconductor layer (semiconductor substrate – 101), a first well (n-type diffusion region – 102) doped with dopants of a first conductivity type (n-type) defined in the semiconductor layer (101), a second well (p-type diffusion region – 103) doped with dopants of a second conductivity type (p-type) different than the first conductivity type (n-type) defined in the semiconductor layer (101) adjacent the first well (102) to define a PN junction between the first and second wells (102, 103), an isolation structure (trench insulating region – 104) positioned in the second well (103), a first source/drain region (p-type source contact region – 106) positioned in the first well (102), a second source/drain region (p-type drain contact region – 107) positioned in the second well (103) adjacent a first side of the isolation structure (104), a doped region (n-type diffusion region – 110) positioned in the second well (103) adjacent a second side of the isolation structure (104), and a gate structure (gate insulating film – 108 and gate electrode – 109) positioned above the semiconductor layer (101), wherein the gate structure (108, 109) vertically overlaps a portion of the doped region (110).
	These are all of the claim limitations as set forth in claim 1 of the claimed invention.
	Regarding claim 3, the gate structure (108, 109) vertically overlaps a portion of the isolation structure (104) as shown in Fig. 1.

	Regarding claim 6, the doped region (110) is positioned in the extension region as shown in Fig. 1.
	Regarding claim 7, the gate structure (108, 109) is positioned vertically above and overlapping the PN junction as shown in Fig. 1.
	Regarding claim 8, a channel region (a p-channel) is defined between the first source/drain region (106) and the PN junction as shown in Fig. 1 and as described in paragraph [0023].

Allowable Subject Matter

6.	Claims 2, 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form to include all of the limitations of claim 1.

7.	Claims 9-20 are allowed.

8.	The following is a statement of reasons for the indication of allowable subject matter:  Kojima et al. is the closest prior art.  However, Kojima et al. disclose an n-type doped layer (110) in combination with p-type source/drain regions (106, 107), which teach away from the further limitation to claim 1 as set forth in claim 2.  Further, Kojima .

Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references teach LDMOS structures.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W SMOOT whose telephone number is (571)272-1698.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813                                                                                                                                                                                                        



sws